·*'   .--~~";i'j                                                                                                                                      '}~ti!
      Ao 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of u'j\   ·II

                                           UNITED STATES DISTRICT COURT                                                                                       11
                                                                                                                                                               !
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                           v.                                       (For Offenses Committed On or After November 1, 1987)


                          Ernesto Raul Barrera-Avila                                Case Number: 3:19-mj-22216

                                                                                    Melissa Bob


      REGISTRATION NO. 85509298
      THE DEFENDANT:                                                                          MAY 8 1 2019
       [g] pleaded guilty to count(s) _l~of~C::'.'o~m~p!'.:l~a~in~t----------J-----;:~;:\;;:f;t;*i€~oo~-f-
       D was found guilty to count(s)                                               SOUfHEt'IN tJl$·m1cr Of' CALIFORNIA
           after a plea of not guilty.                                                     ---~-·-
           Accordingly, tbe defendant is adjudged guilty of such count(s), which involve tbe following offense(s):
      Title & Section                   Nature of Offense                                                             Count Number(s)
      8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

       D The defendant has been found not guilty on count(s)
                                                                               -------------------
       0 Count(s)                                                                    dismissed on the motion of the United States.
                         ~----------------~




                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of tbe United States Bureau of Prisons to be
      imprisoned for a term of:

                                    :r;,   TIME SERVED                         D                                          days

        [g]Assessment: $10 WAIVED [g] Fine: WAIVED
       [g] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                            charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or m!\iling address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Friday, May 31, 2019
                                                                                Date of Imposition of Sentence


                                                                                   Jvlicfiae{J. Seng
                                                                                   HONORABLE MICHAEL J. SENG
                                                                                   UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                        3:19-mj-22216
